Case 9:19-cv-81160-RS Document 482 Entered on FLSD Docket 05/14/2020 Page 1 of 1



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                             Civil No. 19-81160-cv-Smith/Matthewman

  APPLE INC.,

         Plaintiff,

  vs.                                                                           KJZ

  CORELLIUM, LLC,
                                                                      May 14, 2020
        Defendant.
  _______________________________________                                           West Palm Beach



         ORDER GRANTING PLAINTIFF APPLE INC.’S UNOPPOSED MOTION
                REQUESTING PERMISSION TO ORDER SEALED
                      HEARING TRANSCRIPTS [DE 481]

         THIS CAUSE is before the Court upon the Plaintiff Apple Inc.’s (“Apple”) Unopposed

  Motion Requesting Permission to Order Sealed Hearing Transcripts (“Motion”) [DE 481]. Having

  carefully reviewed the Motion and noting that it is unopposed, it is hereby ORDERED as follows:

         1. Apple’s Motion [DE 481] is GRANTED.

         2. Apple is granted permission to order the hearing transcripts for the sealed hearings

             dated May 1, 2020, May 7, 2020 and May 8, 2020 [DEs 414, 430, and 437].

         DONE and ORDERED in Chambers at West Palm Beach, Palm Beach County, Florida,

  this 14th day of May, 2020.

                                                     _________________________________
                                                     WILLIAM MATTHEWMAN
                                                     United States Magistrate Judge
